Citation Nr: 1807245	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-29 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the appeal is currently with the RO in Winston-Salem, North Carolina.	

In April 2017, the Veteran testified before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

Following the issuance of the June 2014 Statement of the Case, additional pertinent evidence was added to the claims file.  Although the evidence has not been considered by the Agency of Original Jurisdiction (AOJ) in connection with the claim on appeal, because the appeal is being remanded, the Veteran will not be prejudiced by the Board reviewing this evidence at this time.  38 C.F.R. § 20.1304 (2017).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In December 2012, the Veteran underwent a VA examination.  He was diagnosed with hallux valgus, hallux rigidus, and osteoarthritis of the first metatarsophalangeal joint on the left foot.  The examiner noted the Veteran's reported history of his in-service cellulitis and continuous symptoms related to his left great toe since then, as well as the Veteran's in-service treatment for problems related to his left foot and left great toe, but opined against a relationship between any foot disability. 

At the Veteran's hearing before the Board, the Veteran's representative submitted two medical articles from the Internet concerning septic arthritis, and suggested that (1) to the extent that the Veteran's in-service cellulitis involved treatment for a bacterial infection, (2) that he has experienced toe and foot pain since the infection was treated, and (3) he currently has arthritis, there may be an existing relationship between his current disabilities and his in-service foot trouble.  No examiner has reviewed these articles and offered an opinion as to whether they could bear on the key question at issue in this case-namely, whether a relationship exists between the Veteran's current foot disorders and his in-service treatment for foot pain.  On remand, an opinion should be requested addressing the etiology of the Veteran's disabilities with this contention in mind.

Also at the April 2017 hearing, the Veteran noted that he has been awarded disability benefits from the Social Security Administration (SSA) in 2013.  On remand, attempts should be made to associate any related SSA records with the file.  

The AOJ should associate with the record any outstanding VA treatment records that are not currently associated with the claims file.  Records dated through May 11, 2017, are currently of record.  Additionally, the Veteran should be given the opportunity to identify any outstanding pertinent records.

Accordingly, the case is REMANDED for the following action:

1. Associate any VA treatment records dated after May
11, 2017, with the Veteran's claims file.

2. Give the Veteran an additional opportunity to identify 
any outstanding pertinent evidence that has not already been associated with the claims file.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.

3. With any assistance required from the Veteran, contact 
the SSA and obtain copies of all medical and other records considered by SSA as part of any claim for benefits submitted by the Veteran.  All attempts to secure this evidence must be documented in the claims file.

4.  After all relevant records are associated with the claims file, obtain a medical opinion addressing whether any left foot or toe disorders are related to his military service.  The record and a copy of this Remand must be made available to the examiner.  

Following a review of the entire record, to include the Veteran's lay statements concerning onset and continuity of symptomatology, the reviewing physician should address the following question:

Is it at least as likely as not (i.e., a 50 percent or greater probability) that any identified left foot or toe disorder had is onset in, or is otherwise related to his active duty service?

In offering any opinion, the reviewing physician must consider the full record, to include the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and the opinion should reflect such consideration.  

In addition, the reviewing physician is specifically asked to comment upon the Internet research submitted by the Veteran at his April 2017 hearing concerning septic arthritis, and whether such has a bearing on whether treatment for an in-service cellulitis infection is related to any current diagnoses of arthritis.

A clearly-stated rationale for any opinion offered should be provided and must not be based exclusively on the lack of any documented chronic problems in the Veteran's service treatment records.  If the requested opinion cannot be provided without a physically examining the Veteran, an examination should be scheduled. 

5.  Thereafter, and after any further development deemed necessary, the issue on appeal should be reajudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

